Citation Nr: 1145732	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation, in excess of 30 percent, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  In that decision, the RO awarded service connection for PTSD and assigned a 30 percent disability rating effective from September 14, 2006.  

The Board notes that the Veteran testified before the undersigned at an August 2010 travel board hearing at the Indianapolis, Indiana, RO.  The transcript of the hearing is of record.  In a February 2011 decision, the Board denied the Veteran's claim for an initial evaluation, in excess of 30 percent, for PTSD.  The Veteran perfected an appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted the parties' Joint Motion for Remand (JMR) and vacated the Board's February 2011 decision, remanding the case to the Board for additional development consistent with the JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Court, by incorporating the findings of a Joint Motion for Remand, found the Board in its February 2011 decision had not provided adequate reasons and bases for denying an increase in the Veteran's claim.  In this regard, it was noted that the Board failed to adequately consider the Veteran's lay statements with regard to his PTSD symptomatology. 

Specifically it was noted that the Veteran stated at his August 2010 Travel Board hearing that the Veteran thinks of suicide on "bad" days, which the Veteran further noted occur eight to ten times per month.  The Board acknowledged the Veteran's suicidal thoughts, but did not determine that the Veteran's suicidal thoughts, minus any indication of suicidal plans or attempts, met the criteria for a higher rating.  The Court noted that the criteria for a higher rating for PTSD does not include a requirement for suicidal plans or attempts, just suicidal ideation.  

The Veteran initially stated at his August 2010 Travel Board Hearing that he only thinks of suicide once a month.  Subsequently, at that same hearing, the Veteran noted that he has "bad" days eight to ten days a month and that suicide "maybe pop[s] into [his] mind" during those days.  The Court has held that a claimant is competent to report observable facts about the nature and severity of his or her symptoms.  See Washington V. Nicholson, 21 Vet.App. 191, 195 (2007) (holding that "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").

The Board notes that a significant period of time had elapsed since the Veteran's April 2009 VA examination.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Because the current level of the Veteran's disability is unclear, the Board finds that another examination is necessary.  Upon examination, the VA examiner should specifically address the extent and frequency to which the Veteran has suicidal ideations, noting whether the Veteran has passing thoughts or actual plans and the effect those ideations have on the Veteran's overall severity level with regard to PTSD. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically address the Veteran's report of suicidal ideations, to include the extent and frequency of any such symptoms related to his PTSD.  The examiner should also include a review of the impact of the Veteran's PTSD upon his social and industrial activities including his employability.  The rationale for all opinions expressed must be provided.

2. After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


